Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 8/23/2021, where Applicant amended the claims. Claims 1-23 remain pending. 

Response to Arguments
Applicant’s arguments, filed 8/23/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Jang in view of Suguri.

Claim Objections
Claim 1 objected to because of the following informalities: The middle of the claim recites “second round trip”, however it is missing the word “time” after it; and 4 liens after that the claim recites “the second round trip time”, however there is lack of antecedent basis since the previous recitation does not recite “time”. Appropriate correction is required.
Dependent claims 2-12 inherit the deficiency of claim 1 and are objected to based on the same rationale. Claims 13-23 are slight variations of the objected claims above, and are therefore objected based on the same rationale.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1:
There are multiple recitations of “input data”, for example lines 2, 5, 6, 11, etc all mention “input data” without mentioning “the” to indicate if they are the same or different.  It is unclear if there is a distinction between the multiple recitations or if they all refer to the same input.
Lines 10,12,14 recite “processing input data”, but it is unclear which input data they are referring to.
The last line of the claim recites “the output data from the available application server”. However there is insufficient antecedent basis for this limitation in the claim. “Output data” was previously recited in line 2, but line 2 states that the output data is from the client and not from the application server. Furthermore, line 6 recites “processed input” and does not say “output” and so it is further unclear if they are the same or different.
Dependent claims 2-12 inherit the deficiency of claim 1 and are rejected based on the same rationale. 
Claims 13-23 are slight variations of the rejected claims above, and are therefore rejected based on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US Publication 20150161755) in view of Suguri et al (US Patent 6026425).
In reference to claim 1, Jang teaches a distributed system architecture comprising:
an application client for receiving an input data and further for providing an output data, the output data being derived from processing the input data (see at least paragraph 61, which teaches a terminal receiving input for processing and deriving output); a local application server on the application client and at least one remote application server for receiving input data from the application client, the remote application server processing input data for the application client and for returning processed input data to the application client (see at least paragraph 82, 
an application manager for assigning an application to the local application server or to the at least one remote application server (see at least paragraph 100, which teaches an determination unit which assigns the function for either local or remote execution); wherein the application manager:
determines a first round-trip time for receiving and processing input data on the local application server (see at least paragraph 102 lines 2-3, which teaches determining performance time on a terminal/server),
determines a second round-trip for receiving and processing input data on the at least one remote application server (see at least paragraph 102 lines 4,8-10, which teaches determining performance time on a remote server),
compares the first round-trip time and the second round-trip time with the tolerance time (see at least paragraph 102 lines 2-6, which teaches comparing the values to each other), and
assigns the application to the local application server or to the at least one remote application server based on the comparison (see at least paragraph 103, which teaches assigning the function based on the comparison),
wherein the round-trip time is determined as a period from the transmission of a request comprising the input data to an available application server to the reception of the calculated results from the available application server (see at least paragraph 102 lines 8-10, which teaches determining based on the execution of the function). 
Jang fails to explicitly teach determines a tolerance time for receiving and processing input data for the application. However, Suguri teaches determining a threshold value which is It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Jang based on the teachings of Suguri for the purpose of making sure that the system is not overloaded and to properly balance the load across system nodes.
In reference to claim 2, this is taught by Jang, see at least paragraph 56, Jang teaches at least a personal computer and other user devices.
In reference to claim 3, this is taught by Jang, see at least paragraph 101, Jang teaches assigning the application to either local or remote execution based on the performance time; and Suguri teaches accepting the task when the load is below the threshold.
In reference to claim 4, this is taught by Jang, see at least paragraph, Jang teaches assigning the application to either local or remote execution based on the performance value.
In reference to claim 5, this is taught by Jang, see at least paragraph 101, Jang teaches application performance.
In reference to claim 6, this is taught by Suguri, see at least column 8 lines 22-33, Suguri teaches a static threshold.
In reference to claim 7, this is taught by Jang, see at least paragraph 102, Jang teaches complete processing time; and Suguri column 9 lines 8-20, teaches the threshold value based on the performance value.
In reference to claim 8, this is taught by Suguri, see at least column 9 lines 8-20, Suguri teaches the load fluctuations are taken into account for the value.
In reference to claim 9, this is taught by Suguri, see at least column 9 lines 37-80, Suguri teaches an adaptable/changeable threshold value.
In reference to claim 10, this is taught by Suguri, see at least column 9 lines 37-80, Suguri teaches the task execution is taken into account for the value and determination.
In reference to claim 11, this is taught by Jang, see at least paragraph 102, Jang teaches the performance values taken into account when assigning the application to either the local or remote server.
In reference to claim 12, this is taught by Jang, see at least paragraph 102, Jang teaches the performance values taken into account when assigning the application to either the local or remote server.
Claims 13-23 are slight variations of the rejected claims 1-12 above and are encompassed by them. Accordingly claims 13-23 are therefore rejected based on the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
November 5, 2021